


117 HR 2446 IH: To award three Congressional Gold Medals to the law enforcement officers and those who protected American cities during the Black Lives Matter (BLM) riots beginning on May 26, 2020.
U.S. House of Representatives
2021-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 2446
IN THE HOUSE OF REPRESENTATIVES

April 12, 2021
Mrs. Greene of Georgia introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To award three Congressional Gold Medals to the law enforcement officers and those who protected American cities during the Black Lives Matter (BLM) riots beginning on May 26, 2020.


1.FindingsThe Congress finds the following: (1)Every day, police officers around the United States put their lives in danger in order to protect the American public.
(2)On May 26, 2020, violent riots broke out in Minneapolis, Minnesota, sparking copycat riots in cities across the country. (3)The sacrifice and courage of heroes including more than 2,000 law enforcement officers who sustained injuries exemplify the patriotism and the commitment of police officers, and those of other law enforcement agencies, to risk their lives in service of our country.
(4)At least 25 Americans died following the violent riots, and more than 2,000 law enforcement officers suffered physical injuries. (5)The desecration of American cities including the destruction of over 700 buildings in Minneapolis alone, over 2,385 incidents of looting, the arrest of 16,200 for riot-related crimes, and the millions of dollars of damage done are horrors that will forever stain our Nation’s history.
2.Congressional gold medals
(a)Presentation authorizationThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the presentation, on behalf of the Congress, of three gold medals of appropriate design to the Minneapolis Police Department, the Portland Police Department, and those who protected American cities during the violent BLM riots during the summer of 2020. (b)Design and strikingFor the purposes of the award referred to in subsection (a), the Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall strike gold medals with suitable emblems, devices, and inscriptions, to be determined by the Secretary.
(c)Disposition of medalsFollowing the award of the gold medals under subsection (a): (1)Minneapolis police department headquartersOne gold medal shall be given to the Minneapolis Police Department, so that the medal may be displayed at the headquarters of the Minneapolis Police Department and made available for display.
(2)Portland police department headquartersOne gold medal shall be given to the Portland Police Department, so that the medal may be displayed at the headquarters of the Portland Police Department and made available for display. (3)Smithsonian Institution (A)In generalOne gold medal shall be given to the Smithsonian Institution, where it shall be available for display as appropriate and available for research.
(B)PlaqueIn displaying the gold medal given under subparagraph (A), the Smithsonian Institution shall display the medal with a plaque that lists the other law enforcement agencies that participated in protecting the American people during the BLM riots beginning on May 26th. (C)Sense of the CongressIt is the sense of the Congress that the Smithsonian Institution should make the gold medal given under subparagraph (A) available for display elsewhere, particularly at appropriate locations associated with the protection of American cities during the BLM riots beginning on May 26th.
3.Duplicate medalsThe Secretary may strike and sell duplicates in bronze of the gold medals struck pursuant to section 2 under such regulations as the Secretary may prescribe, at a price sufficient to cover the cost thereof, including labor, materials, dies, use of machinery, and overhead expenses. 4.Sense of CongressIt is the sense of the Congress that the United States Mint should expedite production of the gold medals and duplicate medals under this Act, so that the sacrifices of fallen officers and their families, and the contributions of other law enforcement agencies who answered the call of duty during the BLM riots beginning on May 26th can be recognized and honored in a timely manner.
5.Status of medals
(a)National medalsThe medals struck pursuant to this Act are national medals for purposes of chapter 51 of title 31, United States Code. (b)Numismatic itemsFor purposes of section 5134 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items.
6.Financial assurances The Secretary of the Treasury shall take such actions as may be necessary to ensure that the minting and issuing of coins under this Act will not result in any net cost to the United States Government.  